Mr. Justice Carnes delivered the opinion of the court. 3. Judgment, § 150* — what must he shown on motion to set aside. On a motion to set aside a default or judgment, a reasonable excuse must be shown for not having made the defense; both diligence and merit must be shown, and it must appear that neither defendant nor his attorney has been guilty of negligence. 4. Judgment, § 144*- — how affidavits in support of application to open construed. Affidavits filed in support of an application to open a judgment are construed most strongly against the party making the application. 5. Judgment, § 148* — hearing of counter-affidavits. Counter-affidavits are properly heard on a motion to set aside a default or judgment. 6. Attobney and client, § 76* — -when client hound hy lack of diligence of attorney. Want of diligence on the part of an attorney in the handling of legal proceedings binds the client. 7. Divobce, § 17*- — what is not recriminatory defense to charge of adultery. Extreme and repeated cruelty on the part of the husband is not a sufficient recriminatory defense to a charge of adultery. 8. Divobce, § 159* — when decree denying wife privilege of visiting children modified. A decree of divorce awarding the husband the exclusive care, custody, control and education of the children free from any interference by the wife should be modified so as to provide that the wife should have the privilege of visiting the children, and to fix terms and conditions for such visits.